84374: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13705: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84374


Short Caption:MARSON VS. MARSON (CHILD CUSTODY)Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - DV1600958Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:ParraguirreCase Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJill Marson
					In Proper Person
				


RespondentSamuel MarsonAllison W. Joffee





+
						Due Items
					


Due DateStatusDue ItemDue From


05/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/15/2022Filing FeeFiling Fee due for Appeal. (SC)


03/15/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


03/15/2022OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal. (SC)


03/15/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-08277




04/06/2022Notice of Appeal DocumentsFiled Order Regarding Waiver of fees and Costs from District Court Clerk. (SC)22-10671




04/15/2022Order/ProceduralFiled Order Waiving Filing Fee.  (SC)22-11914




04/15/2022Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody. (SC)22-12012




04/29/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  NNP22-AS/EC/KP  (SC)22-13705





Combined Case View